DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 06/17/2022.
35 USC § 101
Invitation to Participate in DSMER Pilot Program
Examiner notes that applicant has chosen to respond to the 101 rejection and therefore will address the 101 under normal procedures.

Applicant amendments overcome the previous rejection by removing the financial obligation and including sufficient steps, see animation for example, to go beyond a mental process.  Therefore a practical application is included.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 11-12, 16-17, and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chesworth et al. (US Pub. No. 2018/0268659 A1 hereinafter referred to as Chesworth).
As per claims 1, 11, and 19, Chesworth teaches a gaming device, method, and system (abstract and Fig. 1) comprising: a display (Fig. 1, items 18 and 20); a processor (Fig. 2, item 42); and a memory (Fig. 2, item 44) storing: a plurality of symbol position data states, each symbol position data state defining a respective number of active symbol positions in each of a plurality of columns of symbol positions (Figs. 4A-5C see reel slot game with symbol positions including expanding to new positions), data defining a plurality of sets of reel strips including, a first set of reel strips, wherein at least one reel strip of the first set of reel strips has a first stack length defining a number of consecutive reel strip positions having a common configurable symbol, and a second set of reel strips, wherein at least one reel strip of the second set of reel strips has a second stack length shorter than the first stack length (paragraphs [0053], [0057], [0059], [0062], and [0071] teaches a slot game comprising a first reel strip (base game paragraph [0053]) which includes configurable symbols (paragraph [0057] see bonus symbols with varying values) and a second reel strip (paragraph [0059]) used to populate the bonus game wherein the second reel strip has a different size such as a smaller size (paragraph [0062])), and instructions which, when executed by the processor, cause the processor to: determine a first base game outcome of an instance of a base game based on a random number generator outcome (Figs. 4A and 5A and paragraphs [0053]-[0054] and [0069] a game outcome is determined in a base game which may include a trigger for a bonus game); control the display to present the first base game outcome (Figs. 4A and 5A); in response to the first base game outcome, determine that a feature game trigger condition of a feature game exists (Figs. 4A and 5A and paragraphs [0053]-[0054] and [0069] a game outcome is determined in a base game which may include a trigger for a bonus game); in response to determining that the feature game trigger condition exists, initiating a series of multiple feature game instances (Figs. 4B and 5B and paragraphs [0055], [0059], and [0070] a first instance is created using symbols carried over from the base game with the game comprising a number of free games), including, at the beginning of the series of multiple (paragraphs [0057] and [0059] multiple spins or rounds of a bonus feature) feature game instances, controlling the display to display the plurality of columns of symbol positions based on a first symbol position data state of the plurality of symbol position data states (Figs. 4B and 5B and paragraphs [0055], [0059], and [0070] a first instance is created using symbols carried over from the base game with the game comprising a number of free games); in at least a first feature game instance, select symbols from the first set of reel strips for display in the plurality of columns of symbol positions of the first symbol state (Figs. 4B and 5B and paragraphs [0055], [0059], and [0070] a first instance is created using symbols carried over from the base game with the symbols selected using the first reel strip); detect in an instance outcome an expansion triggered condition, and in response to the expansion triggered condition: update a current symbol position data state to a second symbol position data state comprising at least one additional active symbol position in each of the plurality of columns of symbol positions (Figs. 4B-4H, 5B-5C, and 8 and paragraphs [0055], [0057], [0061]-[0062], and [0091]-[0093] in subsequent instances the newly added symbol positions are populated via symbols from the second bonus reel set with paragraph [0091] indicating new positions are added as triggering symbols occur and paragraph [0093] that this feature is included in the bonus game); and display an animation on the display showing an expansion of a number of rows corresponding to the at least one additional active symbol position in each of the plurality of columns of symbol positions (Fig. 8 and paragraphs [0091] and [0093] the display presents an array of positions which extends based on the generating of a feature symbol (paragraph [0091]) and further extends in additional plays based on feature symbols appearing in the new positions (paragraph [0093]) with examiner recognizing that the displaying of this feature would be an animating step); in at least a subsequent game instance, select symbols from the second set of reel strips for display in the plurality of columns of symbol positions of the second symbol position data state (Figs. 4B-4H, 5B-5C, and 8 and paragraphs [0055], [0057], [0061]-[0062], and [0091]-[0093] in subsequent instances the newly added symbol positions are populated via symbols from the second bonus reel set with paragraph [0091] indicating new positions are added as triggering symbols occur and paragraph [0093] that this feature is included in the bonus game); and in each feature game instance outcome of the series of multiple feature game instances, evaluate the selected symbols (paragraphs [0057], [0060], [0066], and [0093] outcome is evaluated for an award outcome after a spin or to determine if additional expansions are needed).
As per claims 2, 12, and 20, Chesworth teaches a gaming device, method, and system wherein the expansion triggered condition includes a first expansion condition of a plurality of expansion conditions (Figs. 4A-4B and 5A-5B and paragraphs [0055] and [0091]-[0093] includes two expansions with the base game expanding on a trigger to a feature game and a feature game expansion (paragraph [0093]) upon triggering symbols occurring during a spin), and when the instructions are executed, they cause the processor to respond to each subsequent expansion condition met prior to a last game instance, by: updating the current symbol position data state to a next symbol position data state of the plurality of symbol position data states, wherein each additional symbol position state comprises at least one additional active symbol position in each of the plurality of columns of symbol positions, relative to a prior symbol position data state (Figs. 4A-4B and 5A-5B and paragraphs [0055] and [0091]-[0093] includes two expansions with the base game expanding on a trigger to a feature game and a feature game expansion (paragraph [0093]) upon triggering symbols occurring during a spin); controlling the display to display the plurality of columns of symbol positions based on the updated symbol position data state (Figs. 4A-5C shows a display update when expansion occurs); and in the at least the subsequent game instance, selecting symbols for display at each symbol position of the updated current symbol position data state from another set of reel strips of the plurality of sets of reel strips corresponding to the updated current symbol position data state (Figs. 4A-5B and paragraphs [0055], [0057], [0061]-[0062], and [0091]-[0093] in subsequent instances the newly added symbol positions are populated via symbols from the second bonus reel set with paragraph [0091] indicating new positions are added as triggering symbols occur and paragraph [0093] that this feature is included in the bonus game).
As per claims 6 and 16, Chesworth teaches a gaming device and method wherein when the instructions are executed, they cause the processor to configure each stack of reel strip positions prior to selecting the symbols for display by selecting one symbol of a plurality of different symbols to occupy each reel strip position of the respective stack (paragraphs [0045] and [0062] random number generator is used to determine an outcome with a random outcome used to determine each position).
As per claims 7 and 17, Chesworth teaches a gaming device and method wherein when the instructions are executed, they cause the processor to randomly select the one symbol from a weighted table to configure each stack (paragraph [0062] see look-up table.  Specifically a look-up table is used to map random number generated for an outcome to a symbol to be displayed with the mapping.  As per weighted see paragraph [0071]).).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chesworth et al. (US Pub. No. 2018/0268659 A1 hereinafter referred to as Chesworth) in view of Berman et al. (US Pub. No. 2005/0119043 A1 hereinafter referred to as Berman).
As per claims 3 and 13, Chesworth does not teach a gaming device or method wherein each other set of reel strips has a stack length that is shorter than the second stack length.  However, Chesworth teaches a gaming device comprising modifying a reel strip to be smaller is size when a symbol is no longer needed (paragraphs [0059] and [0062]) wherein new reel strips are used at different times during a bonus game (paragraphs [0068] and [0076]) and Berman teaches a slot game (abstract) comprising removing bonus symbols from a reel strip in order to increase the odds of certain symbols appearing (paragraph [0061]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Chesworth with Berman, since Chesworth is modifiable to use different sized reel strips for a different instance of the bonus game by eliminating symbols produced in a previous instance in order to increase the odds of certain symbols appearing (Berman paragraph [0061]) in order to influence an outcome to a certain event (such as terminating the game (Berman paragraph [0051])) or to increase odds for certain bonus symbols, such as higher winning bonus symbols, to occur thereby having a player perceive that more spins does increase the chance of a better outcome instead of repeating previous outcomes from prior instances.
As per claims 4 and 14, Chesworth does not teach a gaming device or method wherein the plurality of sets of reels strips and their correspondence to symbol position states are arranged such that stack lengths of each other set of reel strips become progressively shorter as a symbol position data state is updated.  However, Chesworth teaches a gaming device comprising modifying a reel strip to be smaller is size when a symbol is no longer needed (paragraphs [0059] and [0062]) wherein new reel strips are used at different times during a bonus game (paragraphs [0068] and [0076]) and Berman teaches a slot game (abstract) comprising removing bonus symbols from a reel strip in order to increase the odds of certain symbols appearing (paragraph [0061]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Chesworth with Berman, since Chesworth is modifiable to use different sized reel strips for a different instance of the bonus game by eliminating symbols produced in a previous instance in order to increase the odds of certain symbols appearing (Berman paragraph [0061]) in order to influence an outcome to a certain event (such as terminating the game (Berman paragraph [0051])) or to increase odds for certain bonus symbols, such as higher winning bonus symbols, to occur thereby having a player perceive that more spins does increase the chance of a better outcome instead of repeating previous outcomes from prior instances.
As per claims 5 and 15, Chesworth does not specifically teach a gaming device or method wherein the symbol position states include a maximum symbol position state having a maximum number of active symbol positions for each column, and wherein a set of reel strips corresponding to the maximum symbol position state has a stack length having the same number of reel strip positions as the maximum number of active symbol positions.  However, Chesworth does appear to show a maximum size for a column (Fig. 8) thereby providing an apparent limit to how high a column can increase.  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified Chesworth to have a reasonable maximum size limit for a column in order to insure that a column is properly displayed on the monitor provided.  As per the actual size of a reel strip this is a design choice regarding the number of possible symbols desired for mapping to random numbers including a design where the size is limited by the maximum possible column insuring that excess positions are not included.
Claim 8-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chesworth et al. (US Pub. No. 2018/0268659 A1 hereinafter referred to as Chesworth)
As per claim 8, Chesworth does not specifically teach a gaming device wherein when the instructions are executed, they cause the processor to increment a defined symbol counter responsive to the selected symbols comprising one or more defined symbols, and wherein the expansion triggered condition is met by the defined symbol counter reaching a defined number.  However, Chesworth teaches a gaming device comprising a symbol counter used to count towards a triggering condition (paragraph [0060] see retriggering) wherein triggering conditions include expansions (paragraphs [0091]-[0093]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified Chesworth to apply the symbol counter to the feature symbols used to determine expansion thereby allowing for a player to track when an expansion will occur if the condition is set to require more than one feature symbol and thereby avoid player confusion.
As per claim 9, Chesworth does not specifically teach a gaming device wherein when the instructions are executed, they cause the processor to increment a defined symbol counter responsive to the selected symbols comprising one or more defined symbols, and wherein each of the expansion triggered conditions is one of a series of successively incrementing defined numbers.  However, Chesworth teaches a gaming device comprising a symbol counter used to count towards a triggering condition (paragraph [0060] see retriggering) wherein triggering conditions include expansions (paragraphs [0091]-[0093]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified Chesworth to apply the symbol counter to the feature symbols used to determine expansion thereby allowing for a player to track when an expansion will occur if the condition is set to require more than one feature symbol and thereby avoid player confusion.
As per claims 10 and 18, Chesworth does not specifically teach a gaming device or method wherein when the instructions are executed, they cause the processor to add at least one additional game instance to the series of multiple feature game instances in response to an expansion condition being met.  However, Chesworth teaches a gaming device comprising an expansion trigger based on feature symbols occurring in a game outcome (paragraphs [0091]-[0093]) and a retrigger feature wherein additional free spins occur upon the occurrence of bonus symbols (paragraph [0066]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified Chesworth to combine the features of the feature symbol with the bonus symbol thereby reducing the number of symbols used and to increase the perceived value of the bonus symbol.  Additionally by adding at least one extra game based on expansion the system insures a player is not frustrated when they win an expansion event but have no subsequent spins available.
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. Applicant argues that amended language overcomes the previous rejection over Chesworth.  Specifically language regarding the expansion feature and the animation portion.  Examiner respectfully disagrees and cites to Fig. 8 and paragraphs [0091] and [0093] wherein the display presents an array of positions which extends based on the generating of a feature symbol (paragraph [0091]) and further extends in additional plays based on feature symbols appearing in the new positions (paragraph [0093]) with examiner recognizing that the displaying of this feature would be an animating step.  Specifically a display updating to display new symbol positions would be an act of animation and the disclosed portion indicate the positions are not set at a given time but expanded into based on outcomes during a play of a plurality of plays.  As per applicant’s arguments during the interview, based on submitted interview agenda, the feature of when to award a player has been removed from the claims.  The feature of expanding reels during multiple plays is disclosed as indicated above.  Therefore examiner contends the prior art reads on the features and maintains the current rejection.
As per 101 see above.  Specifically applicant has overcome the prior 101 rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fong (US Pub. No. 2017/0011582 A1) teaches a gaming system comprising modifying a reel set with additional positions based on an expansion trigger in a game.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
8/18/2022